DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 1-13-21, 6-10-20 & 5-27-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(S) filed 5-27-20.

Specification



5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23 the recitation “the protective wall is arranged around the housing opening in certain portions..”, is ambiguous and overly broad. With emphasis on the phrase “certain portions”, it is not clear and the applicant has not clearly established how “certain” is defined.

Regarding claim 30 the recitation “…impermeable to liquid media up to a certain pressure”, is ambiguous and overly broad. With emphasis on the phrase “certain pressure”, it is not clear and the applicant has not clearly established how “certain” is defined.


Claim Rejections - 35 USC § 102


7.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-27, 29-31, 34-35 & 37 is/are rejected under 35 U.S.C. (a)(1) as being anticipated by Zadach et al (US 2008/0196918).

Regarding claims 19 & 37  Zadach et al teaches a housing 13 37 opening; a pressure-compensating element 31 [0019][0021][0031] mounted on an inner side  of the housing opening 13 37; a protective wall  49 64 67 mounted on an outer side of the housing opening 13 37 surrounding the housing opening 13 37; and a bridge 43 arranged over the outer side of the housing opening 13 37 and protruding beyond the housing 13 37 opening (fig. 2), wherein the bridge 43 is shaped and arranged such that a projection of the bridge 43 at least partially covers the housing opening 37 (fig. 2).



Regarding claim 21 Zadach et al teaches the bridge 43 is designed to deflect perpendicularly incident jet water [0029][0033][0034].

Regarding claim 22 Zadach et al teaches the housing opening 13 37 is covered by the bridge 43 at least in a central region (fig. 2).

Regarding claim 23 Zadach et al teaches the protective wall  49 64 67 circularly surrounds (fig. 2)the housing opening 13 37, or wherein the protective wall 49 64 67  is arranged around the housing 13 37 opening in certain portions in a circular segment shape (fig. 2).

Regarding claim 24 Zadach et al teaches a length of the protective wall 49 64 67 in a direction perpendicular to the housing opening 13 37 is at least five times a diameter of the housing opening 13 37 (fig. 2).

Regarding claim 25 Zadach et al teaches the housing opening 13 37 is covered by the projection of the bridge 43 to an extent of at least 60% (figs. 2 & 3).

Regarding claim 26 Zadach et al teaches a housing interior (interpreted as surface of the housing 13) is formed in the housing 13 and is connected to surroundings of the housing 13 only via the housing opening 37 (figs. 2& 3).



Regarding claim 29 Zadach et al teaches the housing opening 13 37 is configured to ensure pressure compensation 31 between the housing interior and the surroundings of the housing 13 37 (figs. 2-3).

Regarding claim 30 Zadazh et al teaches the pressure compensation element 31 is permeable to gaseous media and impermeable to liquid media up to a certain pressure [0018][0021][0027].

Regarding claim 31 Zadach et al teaches the housing 13 37 meets requirements of protection class IP X9k (inherent that the protection function of Zadach et al is industry compliant).

Regarding claim 34 Zadach et al teaches the pressure-compensating element 31 is applied to the inner side of the housing 13 37 opening by a welding process (figs. 2-3)(inherent since the component of Zadach et al is metallic).

Regarding claim 35 Zadach et al teaches the housing 13 37 is a pressure sensor housing [0006][0029][0033].

Allowable Subject Matter



8.	Claims 28, 32-33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 28 neither Zadach et al nor the cited pertinent art anticipate or render obvious a pressure compensating housing comprising a housing opening arranged in a bottom of a housing interior, and wherein the bottom has a first region, in which the housing opening is formed, and a second region, which is offset with respect to the first region by a step.

Regarding claim 32 Neither Zadach et al nor the cited pertinent art anticipate or render obvious a pressure compensating housing comprising a housing has a housing wall, which forms an outer side of the housing, and wherein the housing wall extends further in a direction away from the housing opening EPC-556-EHPage 4 of 6than the protective wall so that an end of the protective wall that is remote from the housing opening does not protrude beyond the housing wall. Claim 33 is objected to due to its dependency of claim 32.
	
Regarding claim 36 neither Zadach et al nor the cited pertinent art anticipate or render obvious a pressure compensating housing comprising a protective wall having two mutually opposite portions separated from one another by two cutouts, and a bridge extending from one of the cutouts to the other one of the cutouts.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANDRE J ALLEN/Primary Examiner, Art Unit 2856